PER CURIAM.
It does not seem to be necessary to decide the question as to whether, when an assessment is levied under section 1 of chapter 37 of the Laws of 1855, which provides for the levying of assessments on all sums invested in any manner in business by all persons and associations doing business in the state of Hew York, the general indebtedness of such person or association should be considered, because, if debts are to be deducted from the sums invested in any manner in said business, then, certainly, outstanding credits must be considered, for, in order to determine what debts are chargeable to capital, the moneys to be received and properly applicable to the payment of debts in the ordinary course of business must be taken into account. Adopting this rule, it follows that the assessment is correct. The order should be affirmed, with $10 costs and disbursements.